AO 467 (Rev . 01 /09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                           Southern District of New York

                    United States of America                                    )
                                   V.                                           )       Case No. 19MAG10763
                           Lashawn Folk                                         )
                                                                                )       Charging District: Western District of North Carolina
                               Defendant                                        )       Charging District's Case No. 0419 3:19CR00183-003



                       ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                         WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:


                                                                                        ICourtroom No.:
                                                                                         Date and Time:

       . The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:             11/14/2019
                                                                                                             Judge "s signature


                                                                                             Magistrate Judge Katharine H. Parker
                                                                                                           Printed name and title
